Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 15, 2013 by and among QTS Realty Trust, Inc., a Maryland
corporation (the “Company”), and the Persons listed on Schedule I hereto (the
“Holders,” and each individually, a “Holder”).

WHEREAS, the Company intends to engage in various related transactions
(collectively, the “IPO Transactions”) pursuant to which, among other things,
the Company will effect an initial public offering of Class A common stock, par
value $0.01 per share (the “Common Stock”);

WHEREAS, the Holders, including employees, officers and directors of the
Company, hold, and following the IPO Transactions, will continue to hold, the
Class A units of limited partnership interest (the “Class A Units”), or limited
partnership units convertible into Class A Units, of QualityTech, LP, a Delaware
limited partnership (the “Operating Partnership”), as set forth on Schedule I
hereto;

WHEREAS, pursuant to the terms of Section 8.6 and the other related provisions
of the Fifth Amended and Restated Agreement of Limited Partnership of the
Operating Partnership (such agreement, as amended from time to time, the
“Partnership Agreement”), commencing not later than one year from the beginning
of the first full calendar month following the closing of the Company’s initial
public offering, and subject to the various limitations contained in the
Partnership Agreement and other instruments being delivered in connection with
the IPO Transactions, the Holders will be entitled to redeem any Class A Units
then held by them for cash or, at the Company’s election, shares of Common Stock
(such shares, the “Redemption Shares”);

WHEREAS, the Company has agreed to grant to the Holders the registration rights
described in this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1 DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement” mean this Registration Rights Agreement, as the same may be amended,
supplemented or modified in accordance with the terms hereof.

“Black-Out Period” has the meaning set forth in Section 2.5.

“Board of Directors” means the board of directors of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Overland Park, Kansas or New York City are authorized or
required by law to close.

“Class A Units” has the meaning set forth in the recitals to this Agreement.

“Commission” means the Securities and Exchange Commission or any successor
agency then having jurisdiction to enforce the Securities Act.

“Common Shares” means shares of Class A common stock, $.01 par value per share,
in the Company, including any capital stock of the Company into which such
shares of common stock are reclassified or reconstituted.

“Company” has the meaning set forth in the preamble.

“Designated Holder” means each Holder, any Affiliate thereof that, after the
date hereof, acquires any Registrable Securities, and permitted transferee
thereof to whom Registrable Securities are transferred, to the extent that
Class A Units could be transferred to such person in accordance with the
Partnership Agreement (so long as such agreement is in effect).

“Disclosure Package” means, with respect to any offering of securities, (a) the
Prospectus, (b) each Free Writing Prospectus and (c) all other information, in
each case, that is deemed, under Rule 159 under the Securities Act, to have been
conveyed to purchasers of securities at the time of sale of such securities
(including a contract of sale).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 under the Securities Act.

“Holder” has the meaning set forth in the recitals to this Agreement.

“Indemnified Party” has the meaning set forth in Section 4.3.

“Indemnifying Party” has the meaning set forth in Section 4.3.

“Issuer Registration Statement” has the meaning set forth in Section 2.4.

“Partnership” means QualityTech, LP, a limited partnership of which the Company
is the sole general partner and majority limited partner.

“Partnership Agreement” means that certain Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of the date hereof.

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

“Prospectus” has the meaning set forth in Section 2.4.



--------------------------------------------------------------------------------

“Redemption Shares” has the meaning set forth in the recitals to this Agreement.

“Registrable Securities” means each of the following: (a) any and all Common
Shares issued to or owned by any Designated Holder, (b) any Common Shares issued
or issuable to any of the Designated Holders with respect to the Registrable
Securities by way of share dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise and any Common Shares or voting common stock
issuable upon conversion, exercise or exchange thereof, and (c) any Redemption
Shares that have not been included in the filing of an Issuer Registration
Statement as provided in Section 2 hereof, provided that if Redemption Shares
have been included in the Issuer Registration Statement and the Issuer
Registration Statement has not been declared effective by the Commission within
90 days after the original filing date or the Company is unable to keep such
Issuer Registration Statement effective until such time as the Holders no longer
own any Class A Units, such Redemption Shares shall be “Registrable Securities.”

“Registration Expenses” has the meaning set forth in Section 5.

“Registration Statement” has the meaning set forth in Section 2.4.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Suspension Event” has the meaning set forth in Section 2.4.

 

SECTION 2 REGISTRATION RIGHTS; ISSUER REGISTRATION STATEMENT

2.1 Grant of Rights. The Company hereby agrees that each Designated Holder shall
be entitled to offer its Registrable Securities for sale pursuant to a
Registration Statement, subject to the terms and conditions set forth in this
Agreement (the “Registration Rights”).

2.2 Registrable Securities. For the purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (a) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (b) the entire
amount of the Registrable Securities owned by a Designated Holder may be sold in
a single sale, in the opinion of counsel satisfactory to the Company and such
Designated Holder, each in their reasonable judgment, without any limitation as
to volume pursuant to Rule 144 (or any successor provision then in effect) under
the Securities Act, or (c) the Registrable Securities are proposed to be sold or
distributed by a Person not entitled to the Registration Rights granted by this
Agreement.

2.3 Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into
or exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been effected; provided that the
Company’s registration obligations under this Agreement shall be with respect to
the registration of Registrable Securities and not with respect to the
registration of any option to purchase, or a security convertible into
or exercisable or exchangeable for, Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, the Company may act upon the
basis of the instructions, notice or election received from the registered owner
of such Registrable Securities. Registrable Securities issuable upon exercise of
an option or upon conversion of another security shall be deemed outstanding for
the purposes of this Agreement.



--------------------------------------------------------------------------------

2.4 Issuer Registration Statement. The Company shall use commercially reasonable
efforts, during the period beginning 15 days prior to the date the Holders are
first permitted to redeem their Class A Units pursuant to the Partnership
Agreement and ending 15 days thereafter, to cause to be filed with the
Commission a registration statement (an “Issuer Registration Statement”) that
complies as to form in all material respects with applicable Commission rules
providing for the registration of the Redemption Shares, and agrees to use
reasonable best efforts to cause the Issuer Registration Statement and related
prospectus to be declared and remain effective by the Commission as soon as
practicable; provided if the Company, in its good faith judgment, determines
that any registration should not be made or continued because the negotiation or
consummation of a material transaction by the Company or its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event would
require additional disclosure by the Company in the Issuer Registration
Statement of material information which the Company has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the Company’s reasonable
determination, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance a “Suspension
Event”), the Company may postpone the filing of an Issuer Registration Statement
or suspend the effectiveness thereof. The Company agrees to use commercially
reasonable efforts to keep the Issuer Registration Statement continuously
effective (including the preparation and filing of any amendments and
supplements necessary for that purpose) until such time as the Holders no longer
own any Redemption Shares. When the Redemption Shares are issued to the Holders
pursuant to an Issuer Registration Statement, subject to the foregoing provisos,
the Company shall:

(a) promptly notify the Holders: (i) when the Issuer Registration Statement, any
pre-effective amendment, the prospectus or any prospectus supplement related
thereto or post-effective amendment to the Issuer Registration Statement has
been filed, and, with respect to the Issuer Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Issuer Registration Statement or the initiation or threat of any proceedings for
that purpose, and (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Redemption Shares for sale
under the securities or “blue sky” laws of any jurisdiction or the initiation of
any proceeding for such purpose;

(b) promptly use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of the Issuer Registration Statement, and, if
any such order suspending the effectiveness of the Issuer Registration Statement
is issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment; and

(c) use reasonable best efforts to cause all such Redemption Shares to be listed
on the national securities exchange on which the Common Shares are then listed,
if the listing of Redemption Shares is then permitted under the rules of such
national securities exchange; provided, that, all applicable listing
requirements are satisfied.

As used herein, “Registration Statement” and “Prospectus” refer to a
registration statement and related prospectus (including any preliminary
prospectus) filed pursuant to the Securities Act utilized by the Company to
satisfy a Designated Holder’s Registration Rights pursuant to this Agreement,
including, but not limited to, an Issuer Registration Statement and related
prospectus (including any preliminary prospectus) and any documents incorporated
therein by reference.

2.5 Restrictions on Public Sale by Designated Holders. Each Designated Holder
hereby agrees that it shall not, to the extent requested by the Company or an
underwriter of securities of



--------------------------------------------------------------------------------

the Company, directly or indirectly sell, offer to sell (including, without
limitation, any short sale), grant any option or otherwise transfer or dispose
of any Registrable Securities (other than to donees or Affiliates of a
Designated Holder who agree to be similarly bound) within seven days prior to
and for up to 90 days following the effective date of a registration statement
of the Company filed under the Securities Act or the date of an underwriting
agreement with respect to an underwritten public offering of the Company’s
securities (the “Black-Out Period”); provided, however, that:

(i) all executive officers and directors of the Company then holding Common
Shares shall enter into similar agreements;

(ii) the Company shall use commercially reasonable efforts to obtain similar
agreements from each 5% or greater equity holders of the Company; and

(iii) the Designated Holders shall be allowed any concession or proportionate
release allowed to any officer, director or other 5% or greater equity holders
of the Company that entered into similar agreements.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 2.5 and to impose stop transfer instructions
with respect to the Registrable Securities and such other Common Shares of a
Designated Holder (and the Common Shares or securities of every other person
subject to the foregoing restriction) until the end of such period.

2.6 Suspension of Offering. Notwithstanding Section 2.4 hereof, if the Board of
Directors, in its good faith judgment, determines that any registration should
not be made or continued because of a Suspension Event, the Company may postpone
the filing of a Registration Statement and, upon the approval of a majority of
the Board of Directors, require the Designated Holders not to sell under the
Registration Statement or to suspend the effectiveness thereof; provided,
however, that the Company may not delay, suspend or withdraw the Registration
Statement for more than sixty (60) days at any one time, or more than twice in
any twelve (12) month period. Upon receipt of any written notice from the
Company of the happening of any Suspension Event during the period the
Registration Statement is effective or if as a result of a Suspension Event the
Registration Statement or related Prospectus contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made (in the case of the Prospectus) not misleading, each
Designated Holder agrees that (i) it will immediately discontinue offers and
sales of the Registrable Securities under the Registration Statement until such
Designated Holder receives copies of a supplemental or amended Prospectus (which
the Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, each Designated Holder will deliver to the Company all copies of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice, other than permanent file copies then in the possession of such
Designated Holder’s counsel.

 

SECTION 3 REGISTRATION PROCEDURES

3.1 Qualification. The Company agrees to use commercially reasonable efforts to
register or qualify the Registrable Securities by the time the applicable
Registration Statement is declared effective by the Commission under all
applicable state securities or “blue sky” laws of such jurisdictions



--------------------------------------------------------------------------------

as a Designated Holder may reasonably request in writing, and shall use
commercially reasonable efforts to keep each such registration or qualification
effective during the period such Registration Statement is required to be kept
effective pursuant to this Agreement or during the period offers or sales are
being made by the Designated Holders after delivery of a Registration Notice to
the Company, whichever is shorter, and to do any and all other similar acts and
things which may be reasonably necessary or advisable to enable the Designated
Holders to consummate the disposition of the Registrable Securities in each such
jurisdiction; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Agreement, (ii) take any action that would cause it to
become subject to any taxation in any jurisdiction where it would not otherwise
be subject to such taxation or (iii) take any action that would subject it to
the general service of process in any jurisdiction where it is not then so
subject.

3.2 Obligations of the Company. When the Company is required to effect the
registration of Registrable Securities under the Securities Act pursuant to
Section 2 of this Agreement, subject to Section 2.6 hereof (as applicable), the
Company shall use its commercially reasonable efforts to effect the registration
and sale of such Registrable Securities in accordance with the intended method
of distribution thereof as quickly as practicable, and in connection with any
such request, the Company shall, as expeditiously as practicable:

(a) prepare and file with the Commission such amendments and supplements as to
the Registration Statement and the Prospectus used in connection therewith as
may be necessary (i) to keep such Registration Statement effective and (ii) to
comply with the provisions of the Securities Act with respect to the disposition
of the Registrable Securities covered by such Registration Statement, in each
case for such time as is contemplated in Section 2.4 of this Agreement;

(b) furnish, without charge, to each Designated Holder selling Registrable
Securities, prior to filing a Registration Statement, such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated by
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”)), and the Prospectus
included in such Registration Statement in conformity with the requirements of
the Securities Act as the Designated Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Designated Holder;

(c) promptly notify the Designated Holders: (i) when the Registration Statement,
any pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

(d) promptly use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement, and, if any such
order suspending the effectiveness of a Registration Statement is issued, shall
promptly use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;



--------------------------------------------------------------------------------

(e) use reasonable best efforts to cause all such Registrable Securities to be
listed on the national securities exchange on which the Common Shares are then
listed, if the listing of Registrable Securities is then permitted under the
rules of such national securities exchange; provided, that, all applicable
listing requirements are satisfied; and

(f) if requested by a Designated Holder, incorporate in a prospectus supplement
or post-effective amendment such information concerning such Designated Holder
or the intended method of distribution as such Designated Holder reasonably
requests to be included therein and is reasonably necessary to permit the sale
of the Registrable Securities pursuant to the Registration Statement, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
material terms of the offering of the Registrable Securities to be sold in such
offering; provided, however, that the Company shall not be obligated to include
in any such prospectus supplement or post-effective amendment any requested
information that is not required by the rules of the Commission and is
unreasonable in scope compared with the Company’s most recent prospectus or
prospectus supplement used in connection with a primary or secondary offering of
equity securities by the Company.

3.3 Obligations of Designated Holders. In connection with any Registration
Statement utilized by the Company to satisfy the Registration Rights, each
Designated Holder selling Registrable Securities agrees to cooperate with the
Company in connection with the preparation of the Registration Statement, and
each Designated Holder selling Registrable Securities agrees that it will
(i) respond within ten (10) Business Days to any reasonable written request by
the Company to provide or verify information regarding such Designated Holder or
such Designated Holder’s Registrable Securities (including the proposed manner
of sale) that may be required to be included in such Registration Statement and
related Prospectus pursuant to the rules and regulations of the Commission, and
(ii) provide in a timely manner information regarding the proposed distribution
by such Designated Holder of the Registrable Securities and such other
information as may be requested by the Company from time to time in connection
with the preparation of and for inclusion in the Registration Statement and
related Prospectus.

 

SECTION 4 INDEMNIFICATION; CONTRIBUTION

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Designated Holder and each person, if any, who controls a
Designated Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any of their Affiliates (and any officer,
director, general partner or trustee thereof), partners, members, officers,
directors, employees or representatives, as follows:

(a) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, Disclosure Package, Prospectus, Free Writing Prospectus or in any
amendment or supplement thereto; and (b) the omission or alleged omission to
state, in any Registration Statement, Disclosure Package, Prospectus, Free
Writing Prospectus or in any amendment or supplement thereto, any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made;

(b) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened,



--------------------------------------------------------------------------------

or of any claim whatsoever based upon any such untrue statement or omission, or
any such alleged untrue statement or omission, if such settlement is effected
with the written consent of the Company; and

(c) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (a) or (b) above;

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Designated Holder with respect to any loss, liability, claim,
damage, judgment or expense to the extent arising out of (A) any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Designated Holder expressly for use in the Registration Statement, Disclosure
Package, Prospectus, Free Writing Prospectus or in any amendment or supplement
thereto or (B) such Designated Holder’s failure to deliver an amended or
supplemental prospectus furnished to such Designated Holder by the Company, if
such loss, liability, claim, damage, judgment or expense would not have arisen
had such delivery occurred. The Company shall also provide customary indemnities
to any underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act).

4.2 Indemnification by Designated Holder. Each Designated Holder (and each
permitted assignee thereof, on a several basis) severally and not jointly agrees
to indemnify and hold harmless the Company, and each of its directors or
trustees, as applicable, and officers (including each director or trustee, as
applicable, and officer of the Company who signed a Registration Statement), any
underwriter retained by the Company, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, as follows:

(a) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, Disclosure Package, Prospectus, Free Writing Prospectus or in any
amendment or supplement thereto; and (b) the omission or alleged omission to
state, in any Registration Statement, Disclosure Package, Prospectus, Free
Writing Prospectus or in any amendment or supplement thereto, any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made;

(b) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of such
Designated Holder; and

(c) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (a) or (b) above;



--------------------------------------------------------------------------------

provided, however, that the indemnity provided pursuant to this Section 4.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Designated Holder
expressly for use in the Registration Statement, Disclosure Package, Prospectus,
Free Writing Prospectus or in any amendment or supplement thereto or (B) such
Designated Holder’s failure to deliver an amended or supplemental prospectus
furnished to such Designated Holder by the Company, if such loss, liability,
claim, damage or expense would not have arisen had such delivery occurred.
Notwithstanding the provisions of this Section 6.2, such Designated Holder and
any permitted assignee shall not be required to indemnify any Person pursuant to
this Section 6.2 in excess of the amount of the net proceeds (after deducting
the underwriters’ discounts and commissions) to such Designated Holder or such
permitted assignee, as the case may be, from sales of the Registrable Securities
of such Designated Holder under the Registration Statement that is the subject
of the indemnification claim.

4.3 Conduct of Indemnification Proceedings. An indemnified party hereunder (the
“Indemnified Party”) shall give reasonably prompt notice to the indemnifying
party (the “Indemnifying Party”) of any action or proceeding commenced against
it in respect of which indemnity may be sought hereunder, but failure to so
notify the Indemnifying Party (i) shall not relieve it from any liability which
it may have under the indemnity agreement provided in Section 4.1 or 4.2 above,
unless and only to the extent the lack of notice by the Indemnified Party
results in the forfeiture by the Indemnifying Party of substantial rights and
defenses, and (ii) shall not, in any event, relieve the Indemnifying Party from
any obligations to any Indemnified Party other than the indemnification
obligation provided under Section 4.1 or 4.2 above. If the Indemnifying Party so
elects within a reasonable time after receipt of such notice, the Indemnifying
Party may assume the defense of such action or proceeding at such Indemnifying
Party’s own expense with counsel chosen by the Indemnifying Party and approved
by the Indemnified Party, which approval shall not be unreasonably withheld;
provided, however, that the Indemnifying Party will not settle, compromise or
consent to the entry of any judgment with respect to any such action or
proceeding without the written consent of the Indemnified Party unless such
settlement, compromise or consent secures the unconditional release of the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expense of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel approved by the
Indemnified Party or (iii) the named parties to any such action (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and such parties have been advised by such counsel that either
(x) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (y) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
be entitled to assume such defense and the Indemnified Party shall be entitled
to separate counsel at the Indemnifying Party’s expense. If the Indemnifying
Party is not entitled to assume the defense of such action or proceeding as a
result of clause (iii) above, the Indemnifying Party’s counsel shall be entitled
to conduct the Indemnifying Party’s defense and counsel for the Indemnified
Party shall be entitled to conduct the defense of the Indemnified Party, it
being understood that both such counsel will cooperate with each other to
conduct the defense of such action or proceeding as efficiently as possible. If
the Indemnifying Party is not so entitled to assume the defense of such action
or does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the Indemnifying Party will pay the
reasonable fees and expenses of counsel for the Indemnified Party. In such
event, however, the Indemnifying Party will not be liable for any settlement
effected without the



--------------------------------------------------------------------------------

written consent of the Indemnifying Party. If an Indemnifying Party is entitled
to assume, and assumes, the defense of such action or proceeding in accordance
with this paragraph, the Indemnifying Party shall not be liable for any fees and
expenses of counsel for the Indemnified Party incurred thereafter in connection
with such action or proceeding.

4.4 Contribution.

(a) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Sections 4.1 and 4.2 above is for
any reason held to be unenforceable by the Indemnified Party although applicable
in accordance with its terms, the Indemnified Party and the Indemnifying Party
shall contribute to the aggregate losses, liabilities, claims, damages and
expenses of the nature contemplated by such indemnity agreement incurred by the
Indemnified Party and the Indemnifying Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnified Party on the one
hand and the Indemnifying Party on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Indemnifying Party or
the Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.

(b) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Designated Holder shall
not be required to contribute any amount in excess of the amount of the net
proceeds (after deducting the underwriters’ discounts and commissions) to such
Designated Holder from sales of the Registrable Securities of such Designated
Holder under the Registration Statement that is the subject of the
indemnification claim.

(c) Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 4.4, each person, if
any, who controls a Designated Holder within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as such Designated
Holder, and each director of the Company, each officer of the Company who signed
a Registration Statement and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act shall have the same
rights to contribution as the Company.

 

SECTION 5 EXPENSES

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, (iv) the fees, charges and expenses
of counsel to the Company and of its independent public accountants and any
other accounting fees, charges and expenses incurred by the Company (including,
without limitation, any expenses arising from any “comfort” letters or any
special audits incident to or required by any registration or qualification),
and (v) any liability insurance or other premiums for insurance obtained in
connection with any Shelf Registration pursuant to the terms of this Agreement,
regardless of whether such Registration



--------------------------------------------------------------------------------

Statement is declared effective. All of the expenses described in the preceding
sentence of this Section 5 are referred to herein as “Registration Expenses.”
Subject to clause (iv) above, each Designated Holder shall be responsible for
the payment of any brokerage and sales commissions, fees and disbursements of
such Designated Holder’s counsel, accountants and other advisors, and any
transfer taxes relating to the sale or disposition of the Registrable Securities
by such Designated Holder pursuant to this Agreement.

 

SECTION 6 RULE 144 COMPLIANCE

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act and take such further action as each Designated Holder may
reasonably request (including providing any information necessary to comply with
Rule 144 under the Securities Act), so as to enable the Designated Holders to
sell the Registrable Securities pursuant to (i) Rule 144 under the Securities
Act, or Regulation S under the Securities Act or (ii) any similar rules or
regulations hereinafter adopted by the Commission. In connection with any sale,
transfer or other disposition by a Designated Holder of any Registrable
Securities pursuant to Rule 144 under the Securities Act, the Company shall
cooperate with such Designated Holder to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold and
not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as Holder may reasonably request at least five (5) Business Days prior to
any sale of Registrable Securities hereunder.

 

SECTION 7 MISCELLANEOUS

7.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Common Shares,
(ii) any and all shares of voting common stock of the Company into which the
Common Shares are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the Common
Shares and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to enter into a new registration
rights agreement with the Designated Holders on terms substantially the same as
this Agreement as a condition of any such transaction.

7.2 Integration; Amendment. This Agreement constitutes the entire agreement
among the parties hereto with respect to the matters set forth herein and
supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto. Notwithstanding the foregoing, the Company, without the consent
of any other party hereto, may amend this Agreement to add any permitted
transferee of a Holder as a party to this Agreement as a Designated Holder.

7.3 Waivers. No waiver by a party hereto shall be effective unless made in a
written instrument duly executed by the party against whom such waiver is sought
to be enforced, and only to the extent set forth in such instrument. Neither the
waiver by any of the parties hereto of a breach or a default under any of the
provisions of this Agreement, nor the failure of any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.



--------------------------------------------------------------------------------

7.4 Assignment; Successors and Assigns. This Agreement and the rights granted
hereunder may not be assigned by any Designated Holder (except to another
Designated Holder) without the written consent of the Company. This Agreement
shall inure to the benefit of and be binding upon all of the parties hereto and
their respective heirs, executors, personal and legal representatives,
successors and permitted assigns, including, without limitation, any successor
of the Company by merger, acquisition, reorganization, recapitalization or
otherwise.

7.5 Notices. All notices called for under this Agreement shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
(b) on the first Business Day following the date of dispatch if delivered by a
nationally recognized next-day courier service, (c) on the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid, or (d) if sent by facsimile
transmission during business hours on a Business Day, when transmitted and
receipt is confirmed, or otherwise on the following Business Day. All notices
hereunder shall be delivered to the parties at the addresses set forth opposite
their signatures below, or to any other address or addressee as any party
entitled to receive notice under this Agreement shall designate, from time to
time, to others in the manner provided in this Section 7.5 for the service of
notices; provided, however, that notices of a change of address shall be
effective only upon receipt thereof.

7.6 Specific Performance. The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

7.7 Governing Law; Consent to Jurisdiction.

(a) This Agreement, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of Delaware (excluding the conflict of law
provisions thereof). Each party irrevocably submits to the exclusive
jurisdiction of the State and Federal courts in the State of Delaware, and any
appellate court from any thereof, in any suit, action or other proceeding
arising out of or relating to this Agreement or any transaction contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
party irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or other proceeding may be heard and determined in such
Delaware State court or, to the extent permitted by applicable law, in such
Federal court. The parties agree that a final judgment in any such suit, action
or other proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

(b) Each party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of venue of any suit, action or other proceeding arising out of or
relating to this Agreement or any transaction contemplated hereby or thereby in
any court referred to in the first sentence of paragraph (a) of this
Section 7.7. Each party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of any suit, action or other proceeding arising out of or relating
to this Agreement or any transaction contemplated hereby or thereby in any court
referred to in the first sentence of paragraph (a) of this Section 7.7.



--------------------------------------------------------------------------------

(c) Each party consents, to the fullest extent permitted by applicable law, to
service of any process, summons, notice or document in the manner provided for
notices in Section 7.5. Nothing in this Agreement will affect the right of any
party to serve process in any other manner permitted by applicable Law.

7.8 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable Law, any right it may have to a trial by jury in respect
to any litigation, directly or indirectly, arising out of or relating to this
Agreement or any transaction contemplated hereby or thereby. Each party
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 7.8.

7.9 Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

7.10 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

7.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement. This Agreement may be executed by
facsimile signatures

7.12 Severability. If fulfillment of any provision of this Agreement, at the
time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

7.13 No Third Party Beneficiaries. It is the explicit intention of the parties
hereto that no person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants, undertakings and agreements set
forth in this Agreement shall be solely for the benefit of, and shall be
enforceable only by, the parties hereto or their respective successors, heirs,
executors, administrators, legal representatives and permitted assigns.

Signatures on following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

 

COMPANY: QTS REALTY TRUST, INC. By:  

/s/ Shirley E. Goza

  Name:  Shirley E. Goza   Title:    Secretary and General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Address:     HOLDERS:     Paradox Partners, LLC     By:  

/s/ William O. Grabe

    Name:  

William O. Grabe

    Title:  

Manager / Member

   

/s/ John W. Barter

    John W. Barter    

/s Peter Marino

    Peter Marino    

/s/ Shirley E. Goza

    Shirley E. Goza    

/s/ Mark D. Waddington

    Mark D. Waddington

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Holders

(Name and Address)

  

Class A Units

[Name of Holder]    [Holder’s Units]            